[PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                     FILED
                          _________________________         U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                  MAR 22, 2002
                                 No. 00-13489                  THOMAS K. KAHN
                         _________________________                  CLERK
                      D. C. Docket No. 00-00686-CV-KMM

DAMIANA PEREZ,

                                                                 Plaintiff-Appellee,

                                      versus

GLOBE AIRPORT SECURITY SERVICE, INC.,

                                                              Defendant-Appellant.


                              -------------------------
               Appeal from the United States District Court for the
                          Southern District of Florida
                             --------------------------

                                (March 22, 2002)

Before TJOFLAT and DUBINA, Circuit Judges, and SHAPIRO*, District Judge.

BY THE COURT:

      The parties’ “Stipulation of Dismissal,” construed as a joint motion to dismiss


  *
         Honorable Norma L. Shapiro, U.S. District Judge for the Eastern District of
         Pennsylvania, sitting by designation.
this appeal with prejudice, is GRANTED.

      Appellee’s motion for appellate attorneys’ fees is DENIED AS MOOT.

      On its own motion, the Court VACATES its opinion issued on June 12, 2001.

See Flagship Marine Services Inc. v. Belcher Towing Co., 23 F.3d 341, 342 (1994).




                                       2